Exhibit 10.1

 

 

 

 

LOGO [g448793newpicture.jpg]

THIRD AMENDMENT TO CREDIT AGREEMENT

dated as of December 3, 2012

among

Memorial Production Operating LLC,

as Borrower,

The Guarantors Party Hereto,

Wells Fargo Bank, National Association,

as Administrative Agent,

JPMorgan Chase Bank, N.A.,

as Syndication Agent,

Royal Bank of Canada, The Royal Bank of Scotland plc, Union Bank, N.A., and

Comerica Bank,

as Co-Documentation Agents,

and

The Lenders Party Hereto

 

 

Wells Fargo Securities, LLC and J.P. Morgan Securities LLC

Co-Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

THIRD AMENDMENT TO

CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
December 3, 2012 (the “Third Amendment Effective Date”), is among MEMORIAL
PRODUCTION OPERATING LLC, a limited liability company formed under the laws of
the State of Delaware (the “Borrower”); MEMORIAL PRODUCTION PARTNERS LP, a
limited partnership formed under the laws of the State of Delaware (the
“Parent”); each of the other undersigned guarantors (the “Other Guarantors”, and
together with the Borrower and the Parent, the “Loan Parties”); each of the
Lenders that is a signatory hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).

Recitals

A.     The Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of December 14, 2011 (as
amended prior to the date hereof, the “Credit Agreement”), pursuant to which the
Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B.     The Borrower has advised the Administrative Agent and the Lenders that
the Borrower has entered into that certain Purchase and Sale Agreement dated as
of November 19, 2012 and attached hereto as Exhibit A (such version, the “Rise
Acquisition Agreement”, and together with all bills of sale, assignments,
agreements, instruments and documents executed and delivered in connection
therewith, as amended, the “Rise Acquisition Documents”), among Rise Energy
Partners, LP, a Texas limited partnership (the “Seller”), and the Borrower
pursuant to which the Borrower will (i) directly acquire all of the Equity
Interests in Rise Energy Operating, LLC, a Delaware limited liability company
(“Rise Energy Operating”), and (ii) indirectly acquire (a) all of the Equity
Interests in each Wholly-Owned Subsidiary of Rise Energy Operating (together
with Rise Energy Operating, but excluding Beta Operating Company, LLC, the “Rise
Entity Loan Parties”), (b) all of the Equity Interests in San Pedro Bay Pipeline
Company, a California corporation (“San Pedro Bay”) that are owned by the Rise
Entity Loan parties, (c) all of the Swap Agreements owned by the Rise Entity
Loan Parties, and (d) all of the Oil and Gas Properties owned by the Rise Entity
Loan Parties (such Oil and Gas Properties include, without limitation, those
listed on Exhibits A through C of the Rise Acquisition Agreement, and the Oil
and Gas Properties listed on Exhibits A through C of the Rise Acquisition
Agreement, together with the Swap Agreements listed on Exhibit J to the Rise
Acquisition Agreement, are collectively referred to herein as the “Rise
Assets”), in each case as more particularly described in the Rise Acquisition
Agreement (such acquisition is referred to herein as the “Rise Acquisition”).
The Borrower has further advised that, in connection with the Rise Acquisition,
Rise Energy Operating will transfer its Equity Interests in Beta Operating
Company, LLC to Memorial Resource Development LLC for nominal consideration.

C.     The Borrower has advised the Administrative Agent and the Lenders that
the Borrower may finance all or a part of the Rise Acquisition by incurring
subordinated and unsecured indebtedness from the Seller.

 

Page 1



--------------------------------------------------------------------------------

D.     The parties hereto desire to (i) amend the Credit Agreement in certain
respects including, without limitation, to provide the Borrower with the ability
to incur such subordinated and unsecured indebtedness from the Seller, to be
effective as of the Third Amendment Effective Date, and (ii) provide for the
automatic increase of the Borrowing Base to an amount equal to the sum of
(a) the Borrowing Base in effect immediately prior to the consummation of the
Rise Acquisition plus (b) the Rise Acquisition Borrowing Base Increase Amount
(as defined below), which increase is to be effective following (or
substantially contemporaneously with) the consummation of the Rise Acquisition
on the Rise Acquisition Closing Date (as defined below).

E.     The Borrower has requested that The Royal Bank of Scotland plc and
Natixis (each a “New Lender” and, collectively, the “New Lenders”) become
Lenders hereunder with Maximum Credit Amounts in the amounts as shown on Annex I
to the Credit Agreement (as amended hereby).

F.     Texas Capital Bank, N.A. has assigned all of its rights and obligations
as a Lender under the Credit Agreement to Wells Fargo Bank, National Association
in accordance with Section 12.04 of the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.     Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Third Amendment, shall have
the meaning ascribed such term in the Credit Agreement, as amended hereby.
Unless otherwise indicated, all section references in this Third Amendment refer
to the Credit Agreement.

Section 2.     Amendments as of Third Amendment Effective Date. In reliance on
the representations, warranties, covenants and agreements contained in this
Third Amendment, and subject to the satisfaction of the conditions precedent set
forth in Section 4 hereof, the Credit Agreement shall be amended effective as of
the Third Amendment Effective Date in the manner provided in this Section 2.

2.1     Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Annualized Consolidated EBITDAX” means, if the Rise Acquisition is consummated,
for the purposes of calculating the financial ratios set forth in Section 9.01
for the Rolling Periods ending on or prior to September 30, 2013, the sum of
(a) Consolidated EBITDAX for such Rolling Period (without giving effect to any
amounts added to Consolidated Net Income in the calculation thereof pursuant to
clause (k) of the definition thereof) multiplied by the factor for such Rolling
Period set forth in the table below plus (b) any amounts added to Consolidated
Net Income in the calculation of Consolidated EBITDAX pursuant to clause (k) of
the definition thereof for such Rolling Period:

 

Page 2



--------------------------------------------------------------------------------

Rolling Period Ending

 

 

Factor

 

March 31, 2013

 

4

 

June 30, 2013

 

2

 

September 30, 2013

 

4/3

 

“Annualized Consolidated Net Interest Expense” means, if the Rise Acquisition is
consummated, for the purposes of calculating the financial ratios set forth in
Section 9.01(a) for the Rolling Periods ending on or prior to September 30,
2013, the Consolidated Net Interest Expense for such Rolling Period multiplied
by the factor for such Rolling Period set forth in the table below:

 

Rolling Period Ending

 

 

Factor

 

March 31, 2013

 

 

4

 

June 30, 2013

 

 

2

 

September 30, 2013

 

 

4/3

 

“Beta Operating Company” means Beta Operating Company, LLC, a Delaware limited
liability company.

“Beta Operating Transfer” means the assignment by Rise Energy Operating of 100%
of the Equity Interests in Beta Operating Company to Memorial Resource
Development LLC for nominal consideration; provided that (a) such assignment
occurs substantially contemporaneously with, and in any event within fifteen
(15) Business Days following, the Rise Acquisition Closing Date, (b) Beta
Operating Company does not own, directly or indirectly, any Oil and Gas
Properties at the time of such assignment, and (c) Beta Operating Company is not
a Material Subsidiary at the time of such assignment.

“Permitted Rise Acquisition Debt” means Debt incurred by the Borrower and owing
to Rise Energy Partners, LP on the Rise Acquisition Closing Date to finance all
or part of the Rise Acquisition; provided that such Debt shall, in each case:
(a) be in an aggregate principal amount not to exceed $162,000,000; (b) be
unsecured; (c) not provide for any scheduled payment of principal, scheduled
mandatory Redemption or scheduled sinking fund payment on or before the date
that is (i) if 100% of such Debt is held by or owed to a Person or Persons that
are under the Sole Management Control of the NGP Parties, 16 months following
the Rise Acquisition Closing Date, or (ii) if less than 100% of such Debt is
held by or

 

Page 3



--------------------------------------------------------------------------------

owed to a Person or Persons that are under the Sole Management Control of the
NGP Parties, at least 180 days following the Maturity Date in effect at the time
of issuance; (d) be evidenced and governed by documentation containing terms and
conditions that are satisfactory to the Administrative Agent and the Majority
Lenders in their sole discretion (provided, that the terms and conditions
contained in the Permitted Rise Acquisition Debt Term Sheet shall be deemed
satisfactory to the Administrative Agent and the Majority Lenders, and the terms
and conditions contained in the definitive loan documentation of such Permitted
Rise Acquisition Debt transaction shall be deemed satisfactory to the
Administrative Agent and the Majority Lenders if the terms and conditions of
such definitive loan documentation reflect the terms and conditions set forth in
the Permitted Rise Acquisition Debt Term Sheet (or any other term sheet that has
been approved by the Administrative Agent and the Majority Lenders) and are
otherwise reasonably acceptable to the Administrative Agent); and (e) at all
times be subject to an Intercreditor Agreement.

“Permitted Rise Acquisition Debt Documents” means, each promissory note or other
loan agreement governing Permitted Rise Acquisition Debt, all guarantees of
Permitted Rise Acquisition Debt and all other agreements, documents or
instruments executed and delivered by any Loan Party in connection with, or
pursuant to, the incurrence of Permitted Rise Acquisition Debt.

“Permitted Rise Acquisition Debt Term Sheet” means that certain Summary Term
Sheet setting forth the terms and conditions of the Permitted Rise Acquisition
Debt, which Summary Term Sheet was provided by the Borrower and posted to the
Lenders on SyndTrak on November 6, 2012.

“Rise Acquisition” has the meaning given to such term in the Third Amendment.

“Rise Acquisition Agreement” has the meaning given to such term in the Third
Amendment, as such agreement may be amended from time to time to the extent
permitted under this Agreement.

“Rise Acquisition Closing Date” has the meaning given to such term in the Third
Amendment.

“Rise Assets” has the meaning given to such term in the Third Amendment.

“Rise Energy Operating” means Rise Energy Operating, LLC, a Delaware limited
liability company.

“Rise Intercreditor Agreement” means the Intercreditor Agreement attached as
Exhibit B to the Third Amendment.

 

Page 4



--------------------------------------------------------------------------------

“Sole Management Control” means, with respect to any Person, the ability,
through voting power, by contract or otherwise, directly or indirectly, to
direct or cause the direction of the management or policies of such Person
without requiring the approval, consent or vote of any other holder of Equity
Interests in such Person.

“Third Amendment” means that certain Third Amendment to Credit Agreement dated
as of December 3, 2012, among the Borrower, the Parent, the other Guarantors,
the Administrative Agent and the Lenders.

“Total Funded Debt” means, at any date, all Debt of the Parent and the
Consolidated Subsidiaries on a consolidated basis other than (a) contingent
obligations in respect of Debt described in clause (b) of the definition of
“Debt”, (b) Debt described in clauses (c), (i), (j), (k), (l) and (m) of the
definition of “Debt”, and (c) Debt described in clauses (f) or (g) of the
definition of “Debt” in respect of Debt of others described in clauses (a),
(b) or (c) of this definition.

2.2     Amended Definitions. The definitions of “Consolidated EBITDAX”,
“Intercreditor Agreement”, “Loan Documents”, “Restricted Payment”, “Rolling
Period”, and “Specified Acquisition” contained in Section 1.02 of the Credit
Agreement are hereby amended and restated in its entirety to read in full as
follows:

“Consolidated EBITDAX” means, with respect to the Parent and the Consolidated
Subsidiaries, for any period, Consolidated Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of (a) interest expense
(including realized and unrealized losses on interest rate derivative
contracts); (b) income tax expense; (c) depreciation, depletion and amortization
expense; (d) impairment of goodwill and long-lived assets (including Oil and Gas
Properties); (e) accretion of asset retirement obligations; (f) unrealized
losses on commodity derivative contracts; (g) realized losses upon the early
termination or other monetization of commodity derivative contracts; (h) losses
on sale of assets; (i) noncash unit-based compensation expenses; (j) exploration
costs; and (k) fees and expenses expensed and paid in cash in connection with
any registered offering of Equity Interests in the Parent; minus, without
duplication and to the extent included in the statement of such Consolidated Net
Income for such period, the sum of interest income (including realized and
unrealized gains on interest rate derivative contracts); income tax benefit;
unrealized gains on commodity derivative contracts; realized gains upon the
early termination or other monetization of commodity derivative contracts; and
gains on sales of assets. For the purposes of calculating Consolidated EBITDAX
for any period of four consecutive fiscal quarters (each, a “Reference Period”)
pursuant to any determination of the financial ratio contained in
Section 9.01(a), if during such Reference Period, the Parent or any Consolidated
Subsidiary shall have made a Material Disposition or Material Acquisition, the
Consolidated EBITDAX for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Disposition or Material

 

Page 5



--------------------------------------------------------------------------------

Acquisition, as applicable, occurred on the first day of such Reference Period.
As used in this definition, “Material Acquisition” means any acquisition of
Property or series of related acquisitions of Property that involves the payment
of consideration by the Parent and the Consolidated Subsidiaries in excess of
(1) $10,000,000 in the aggregate during a fiscal quarter or (2) $6,000,000 for
any single acquisition or series of related acquisitions of Property; and
“Material Disposition” means any disposition of Property or series of related
dispositions of Property that yields gross proceeds to the Parent or any of the
Consolidated Subsidiaries in excess of (1) $10,000,000 in the aggregate during a
fiscal quarter or (2) $6,000,000 for any single disposition or series of related
dispositions of Property.

“Intercreditor Agreement” means each intercreditor and subordination agreement
entered into among the Borrower, the Administrative Agent and the applicable
lender or administrative agent with respect to the Permitted Second Lien Debt or
Permitted Rise Acquisition Debt, which agreement shall be in form and substance
satisfactory to the Administrative Agent and the Majority Lenders in their sole
discretion, as the same may be amended, modified, supplemented or restated from
time to time.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Notes, each Intercreditor Agreement, the
Letter of Credit Agreements, the Letters of Credit, the Agency Fee Letter, and
the Security Instruments.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of the other Loan Parties, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any of the other
Loan Parties or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any of the other Loan Parties. For the sake of
clarity, the Beta Operating Transfer is not a Restricted Payment and shall not
constitute a distribution by any Loan Party of Property to its Equity Interest
holders.

“Rolling Period” means (a) if the Rise Acquisition is consummated, (i) for the
fiscal quarter ending on December 31, 2012, the period of four (4) consecutive
fiscal quarters ending on such day, (ii) for the fiscal quarters ending on
March 31, 2013, June 30, 2013 and September 30, 2013, the period commencing on
January 1, 2013 and ending on the last day of such applicable fiscal quarter and
(iii) for the fiscal quarter ending on December 31, 2013, and for each fiscal
quarter thereafter, the period of four (4) consecutive fiscal quarters ending on
the last day of such applicable fiscal quarter, and (b) if the Rise Acquisition
has not been consummated as of the last day of any fiscal quarter, the period of
four (4) consecutive fiscal quarters ending on the last day of such applicable
fiscal quarter.

 

Page 6



--------------------------------------------------------------------------------

“Specified Acquisition” means (a) the Rise Acquisition so long as, at the time
any Loan Party enters into any Swap Agreements with respect to the reasonably
anticipated projected production from proved Oil and Gas Properties included in
the Rise Assets, the ratio of Availability to the then effective Borrowing Base
is at least 0.10 to 1.0, and (b) any other Acquisition for which: (i) a binding
and enforceable purchase and sale agreement has been signed by a Loan Party; and
(ii) at the time of the signing of the applicable purchase and sale agreement,
the ratio of Availability to the then effective Borrowing Base is at least 0.10
to 1.0.

2.3     Amendment to Section 1.05 of the Credit Agreement. Section 1.05 of the
Credit Agreement is hereby amended to add the following language at the end of
such Section:

Notwithstanding anything herein to the contrary, for the purposes of calculating
any of the ratios tested under Section 9.01, and the components of each of such
ratios, all Subsidiaries that are not Guarantors, and their subsidiaries
(including their assets, liabilities, income, losses, cash flows, and the
elements thereof) shall be excluded, except for any cash dividends or
distributions actually paid by any such Person or any of its subsidiaries to the
Borrower or any other Loan Party, which shall be deemed to be income to the
Borrower or such Loan Party when actually received by it.

2.4     Amendment to Section 2.07(a) of the Credit Agreement. The last sentence
of Section 2.07(a) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), Section 2.07(f),
Section 2.07(g), or Section 8.13(c).

2.5     Amendment to Section 2.07(d) of the Credit Agreement. The first sentence
of the last paragraph of Section 2.07(d) of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f),
Section 2.07(g), or Section 8.13(c), whichever occurs first.

2.6     New Section 2.07(g) of the Credit Agreement. A new Section 2.07(g) is
hereby added to the Credit Agreement immediately following Section 2.07(f)
thereof, which shall read in full as follows:

(g)     Reduction in the Borrowing Base – Permitted Rise Acquisition Debt. In
addition to the other automatic reductions of the Borrowing Base set forth
herein, if, as of any date, Permitted Rise Acquisition Debt remains outstanding
and any principal amount of such Permitted Rise Acquisition Debt becomes due and
payable within 180 days following such date, the Required

 

Page 7



--------------------------------------------------------------------------------

Lenders may, in their sole discretion, by instructing the Administrative Agent
to notify the Borrower thereof, cause the Borrowing Base to be reduced by an
amount up to 25% of the total principal amount of the then outstanding Permitted
Rise Acquisition Debt; provided that (i) such redetermination shall not be
counted towards the maximum number of Interim Redeterminations that may be
requested by the Required Lenders pursuant to Section 2.07(b), (ii) upon any
such redetermination, the Administrative Agent shall promptly deliver a New
Borrowing Base Notice to the Borrower and the Lenders, and (iii) such
redetermination shall become effective as of the date such New Borrowing Base
Notice is received by the Borrower.

2.7     Amendment to Section 3.04(c)(ii) of the Credit Agreement.
Section 3.04(c)(ii) of the Credit Agreement is hereby amended by deleting the
reference to “(other than Section 2.07(e) or Section 2.07(f))” and inserting in
lieu thereof a reference to “(other than Section 2.07(e), Section 2.07(f) or
Section 2.07(g))”.

2.8     Amendment to Section 3.04(c)(iii) of the Credit Agreement.
Section 3.04(c)(iii) of the Credit Agreement is hereby amended by deleting the
reference to “Section 2.07(e) or Section 2.07(f)” and inserting in lieu thereof
a reference to “Section 2.07(e), Section 2.07(f) or Section 2.07(g)”.

2.9     Amendment to Section 8.01(d) of the Credit Agreement. Section 8.01(d) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

(d)     Certificate of Financial Officer -- Consolidating Information. If, at
any time, all of the Consolidated Subsidiaries of the Parent are not Loan
Parties, then concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer setting
forth consolidating spreadsheets that show all Consolidated Subsidiaries that
are not Loan Parties and the eliminating entries, in such form as would be
presentable to the auditors of the Parent.

2.10     Amendment to Section 8.01(m) of the Credit Agreement. Section 8.01(m)
of the Credit Agreement is hereby amended and restated in its entirety to read
in full as follows:

(m)     Issuance of Permitted Senior Unsecured Notes and Incurrence of Permitted
Second Lien Debt or Permitted Rise Acquisition Debt. In the event the Parent or
the Borrower intends to issue Permitted Senior Unsecured Notes, prior written
notice of such intended offering of such Permitted Senior Unsecured Notes, the
amount thereof, and the anticipated date of closing and promptly when available
will furnish a copy of the preliminary offering memorandum (if any) and the
final offering memorandum (if any). In the event the Borrower intends to incur
Permitted Second Lien Debt, prior written notice of such intended incurrence,
the amount thereof, and the anticipated date of closing, which notice shall
include a copy of the term sheet relating to such Permitted Second Lien Debt for
the review and approval of the Administrative Agent and the Majority Lenders and
the Borrower will subsequently (but prior to the execution thereof) furnish the

 

Page 8



--------------------------------------------------------------------------------

material documents governing the Permitted Second Lien Debt to the
Administrative Agent for approval. In the event the Borrower intends to incur
Permitted Rise Acquisition Debt, prior written notice of such intended
incurrence, the amount thereof, and the anticipated date of closing, which
notice shall include a copy of the term sheet relating to such Permitted Rise
Acquisition Debt (if different from the Permitted Rise Acquisition Debt Term
Sheet) for the review and approval of the Administrative Agent and the Majority
Lenders and the Borrower will subsequently (but prior to the execution thereof)
furnish the material documents governing the Permitted Rise Acquisition Debt to
the Administrative Agent for approval.

2.11     Amendment to Section 8.14(b) of the Credit Agreement. Section 8.14(b)
of the Credit Agreement is hereby amended by deleting the reference to
“Permitted Additional Debt” contained therein and inserting in lieu thereof a
reference to “Permitted Additional Debt or Permitted Rise Acquisition Debt”.

2.12     Amendments to Section 9.01 of the Credit Agreement.

(a)     Section 9.01(a) of the Credit Agreement is hereby amended and restated
in its entirety to read in full as follows:

(a)     Interest Coverage Ratio. The Borrower will not, as of the last day of
any fiscal quarter, permit the Parent’s ratio of (i) Consolidated EBITDAX (or,
if the Rise Acquisition is consummated, Annualized Consolidated EBITDAX for the
Rolling Periods ending on March 31, 2013, June 30, 2013 and September 30, 2013)
for the Rolling Period ending on such day to (ii) Consolidated Net Interest
Expense (or, if the Rise Acquisition is consummated, Annualized Consolidated Net
Interest Expense for the Rolling Periods ending on March 31, 2013, June 30, 2013
and September 30, 2013) for the Rolling Period ending on such day to be less
than 2.50 to 1.00.

(b)     A new Section 9.01(c) is hereby added to the Credit Agreement
immediately following Section 9.01(b) thereof, which shall read in full as
follows:

(c)     Total Leverage Ratio. The Borrower will not, as of the last day of any
fiscal quarter commencing with the fiscal quarter ending March 31, 2013 on which
any Permitted Rise Acquisition Debt remains outstanding, permit the Parent’s
ratio of (i) Total Funded Debt as of such day to (ii) Consolidated EBITDAX (or
Annualized Consolidated EBITDAX for the Rolling Periods ending on March 31,
2013, June 30, 2013 and September 30, 2013) for the Rolling Period ending on
such day to be greater than 4.75 to 1.00.

 

Page 9



--------------------------------------------------------------------------------

2.13     Amendment to Section 9.02 of the Credit Agreement. Clauses (f) and
(g) of Section 9.02 of the Credit Agreement are hereby deleted and replaced with
the following:

(f)     Debt under the Permitted Senior Unsecured Notes and guarantees thereof
by any Loan Party; provided that in no event shall any Permitted Senior
Unsecured Notes be permitted to be outstanding at any time any Permitted Rise
Acquisition Debt is outstanding;

(g)     Permitted Second Lien Debt and guarantees thereof by any Loan Party;
provided that in no event shall any Permitted Second Lien Debt be permitted to
be outstanding at any time any Permitted Rise Acquisition Debt is outstanding;

(h)     Permitted Rise Acquisition Debt and guarantees thereof by any Loan
Party; provided that in no event shall any Permitted Rise Acquisition Debt be
permitted to be outstanding at any time any Permitted Senior Unsecured Notes or
any Permitted Second Lien Debt remains outstanding; and

(i)     other Debt not to exceed $15,000,000 in the aggregate at any one time
outstanding.

2.14     Amendments to Section 9.04 of the Credit Agreement. Section 9.04 of the
Credit Agreement is hereby amended by replacing the reference to “Permitted
Additional Debt” in the heading of such Section with a reference to “Permitted
Additional Debt and Permitted Rise Acquisition Debt” and by amending and
restating clause (b) of such Section in its entirety as follows:

(b)     Repayment of Permitted Additional Debt and Permitted Rise Acquisition
Debt; Amendment of Terms of Permitted Additional Debt Documents and Permitted
Rise Acquisition Documents. The Borrower will not, and will not permit any other
Loan Party to, prior to the date that is 180 days after the Maturity Date:

(i)     call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Permitted Additional Debt, except that, so long as no Default exists, the
Borrower may, substantially contemporaneously with its receipt of any cash
proceeds from (A) any incurrence of Permitted Additional Debt or (B) any sale of
Equity Interests in the Borrower or the Parent, prepay or otherwise Redeem
Permitted Additional Debt in an amount equal to the amount of the net cash
proceeds of such incurrence of Permitted Additional Debt or such sale of Equity
Interests (other than Disqualified Capital Stock) of the Borrower or the Parent;

(ii)     call, make or offer to make any scheduled, optional or voluntary
Redemption of, or otherwise Redeem (whether in whole or in part or at maturity
or otherwise) any Permitted Rise Acquisition Debt, except that, so long as no
Default exists, the Borrower may:

 

Page 10



--------------------------------------------------------------------------------

(A)     prepay or otherwise Redeem Permitted Rise Acquisition Debt in an amount
equal to the amount of net cash proceeds received by the Borrower from one or
both of

(1)     any incurrence of Debt permitted under clauses (f), (g) and/or (i) of
Section 9.02 that, together with any cash proceeds received substantially
contemporaneously therewith from the sale of Equity Interests in the Borrower or
the Parent pursuant to the following clause (2), results in aggregate cash
proceeds sufficient to repay in full any Permitted Rise Acquisition Debt then
outstanding, or

(2)     any sale of Equity Interests in the Borrower or the Parent (other than
Disqualified Capital Stock);

provided, that any such prepayment or Redemption of any Permitted Rise
Acquisition Debt pursuant to this clause (A) shall occur substantially
contemporaneously with the Borrower’s receipt of any such cash proceeds,

(B)     permit the holders of the Permitted Rise Acquisition Debt to convert
such Permitted Rise Acquisition Debt into Equity Interests in the Parent, and

(C)     set off against the Permitted Rise Acquisition Debt any amount owed to
the Borrower under Section 11.2 of the Rise Acquisition Agreement;

(iii)     make any cash payment of interest in respect of Permitted Rise
Acquisition Debt if any Default or Borrowing Base Deficiency exists at such
time;

(iv)     amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Permitted Additional Debt Documents (except to the extent a new incurrence of
Permitted Additional Debt the proceeds of which were used to Redeem such
existing Permitted Additional Debt pursuant to the foregoing clause (i) would be
permitted to have such terms as so amended, modified, waived or otherwise
changed) if the effect thereof would be to (A) shorten its maturity or average
life, (B) increase the amount of any payment of principal thereof, (C) increase
the rate or shorten any period for payment of interest thereon, or (D) modify or
amend covenants or events of default such that the resulting covenants and
events of default in respect thereof, taken as a whole, are more restrictive
with respect to the Loan Parties than the covenants and Events of Default in
this Agreement without this Agreement being contemporaneously amended to add
similar provisions (as determined in good faith by senior management of the
General Partner); or

 

Page 11



--------------------------------------------------------------------------------

(v)     amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Permitted Rise Acquisition Debt Documents except to the extent permitted under
the Rise Intercreditor Agreement.

2.15     Amendment to Section 9.05 of the Credit Agreement. Clause (g) of
Section 9.05 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(g)     Investments (i) made by the Parent in or to the Borrower or any of the
Guarantors, (ii) made by any Subsidiary in or to the Borrower or any Guarantor,
(iii) made by Rise Energy Operating, LLC, a Delaware limited liability company,
and Rise Energy Beta, LLC, a Delaware limited liability company, in San Pedro
Bay Pipeline Company, a California corporation, prior to the Rise Acquisition
Closing Date, and (iv) in an aggregate amount at any one time outstanding not to
exceed $15,000,000, made by the Parent or any other Loan Party in or to all
other Domestic Subsidiaries which are not Guarantors; and

2.16     Amendments to Section 9.12 of the Credit Agreement. Section 9.12 of the
Credit Agreement is hereby amended by (a) deleting the reference to “and” at the
end of clause (d) thereof, and (b) deleting clause (e) thereof and inserting in
lieu thereof the following clauses (e) and (f) which shall read in full as
follows:

 

  (e) the Beta Operating Transfer; and

(f)     sales and other dispositions of Properties not regulated by
Section 9.12(a) to (e) having a fair market value not to exceed $5,000,000 in
the aggregate during any 12-month period.

2.17     Amendment to Section 9.18 of the Credit Agreement. Clause (b) of
Section 9.18 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(b)     Swap Agreements that would be permitted by clause (a) hereof pertaining
to Oil and Gas Properties to be acquired pursuant to a Specified Acquisition;
provided that Swap Agreements pursuant to this Section 9.18(b) must be
Liquidated upon the earlier to occur of: (i) the date that is 90 days after the
execution of the purchase and sale agreement relating to the Specified
Acquisition to the extent that such Specified Acquisition has not been
consummated by such date, (ii) any Loan Party knows with reasonable certainty
that the Specified Acquisition will not be consummated, and (iii) in the case of
the Rise Acquisition, the date that is 30 days following the date any Loan Party
enters into any such Swap Agreement with respect to the expected production from
the Rise Assets if, as of such date, no binding and enforceable purchase and
sale agreement has been signed by a Loan Party with respect to the Rise
Acquisition, and”

 

Page 12



--------------------------------------------------------------------------------

2.18     Amendment to Section 11.12 of the Credit Agreement. Section 11.12 of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

Section 11.12 Intercreditor Agreements.     The Lenders hereby authorize the
Administrative Agent to enter into any intercreditor agreement with any Secured
Swap Provider and any Intercreditor Agreement with respect to any Permitted
Second Lien Debt or Permitted Rise Acquisition Debt. Each Lender (by receiving
the benefits thereunder and of the collateral pledged pursuant to the Security
Instruments) agrees that the terms of each such intercreditor agreement and
Intercreditor Agreement shall be binding on such Lender and its successors and
assigns, as if it were a party thereto.

2.19     Replacement of Annex I. Annex I to the Credit Agreement is hereby
replaced in its entirety with Annex I attached hereto and Annex I attached
hereto shall be deemed to be attached as Annex I to the Credit Agreement. After
giving effect to this Third Amendment and any Borrowings made on the Third
Amendment Effective Date, (a) each Lender who holds Loans in an aggregate amount
less than its Applicable Percentage (after giving effect to this Third
Amendment) of all Loans shall advance new Loans which shall be disbursed to the
Administrative Agent and used to repay Loans outstanding to each Lender who
holds Loans in an aggregate amount greater than its Applicable Percentage of all
Loans, (b) each Lender’s participation in each Letter of Credit, if any, shall
be automatically adjusted to equal its Applicable Percentage (after giving
effect to this Third Amendment), (c) such other adjustments shall be made as the
Administrative Agent shall specify so that the Revolving Credit Exposure
applicable to each Lender equals its Applicable Percentage (after giving effect
to this Third Amendment) of the aggregate Revolving Credit Exposure of all
Lenders and (d) the Borrower shall be required to make any break-funding
payments required under Section 5.02 of the Credit Agreement resulting from the
Loans and adjustments described in this Section 2.19.

Section 3.     Borrowing Base Increase upon Consummation of the Rise
Acquisition. In reliance on the representations, warranties, covenants and
agreements contained in this Third Amendment, and subject to the satisfaction of
the conditions precedent set forth in Section 5 hereof, the Loan Parties,
Administrative Agent, and Lenders hereby agree that the Borrowing Base shall be
redetermined and automatically increased to an amount equal to the sum of
(x) the Borrowing Base in effect immediately prior to the consummation of the
Rise Acquisition plus (y) the Rise Acquisition Borrowing Base Increase Amount,
which increase is to be effective following the consummation of the Rise
Acquisition on the Rise Acquisition Closing Date. The Borrowing Base shall
remain at such level until the next Scheduled Redetermination, the next Interim
Redetermination or other adjustment to the Borrowing Base thereafter, whichever
occurs first pursuant to the Credit Agreement as amended hereby. The
redetermination of the Borrowing Base provided for in this Section 3 shall not
be construed or deemed to be a Scheduled Redetermination or an Interim
Redetermination for purposes of Section 2.07 of the Credit Agreement. As used
herein, “Rise Acquisition Borrowing Base Increase Amount” shall mean
(a) $80,000,000, or (b) if the final Netherland, Sewell and Associates, Inc.
reserve report for the Rise Assets (the “Final Reserve Report”) demonstrates
lower reserves than the previous version of the reserve report for the Rise
Assets provided to the Administrative Agent and the Lenders (the “Previous
Reserve Report”), $80,000,000 less the Reserve Difference (as defined below).
The “Reserve Difference” is the amount, if any, by which (i) the value to the
Borrowing Base of the Rise Assets as determined by the Administrative Agent in
its sole discretion using its customary lending criteria based on the
engineering data for the Rise Assets set forth in the Previous Reserve Report
exceeds (ii) the value to the Borrowing Base of the Rise Assets

 

Page 13



--------------------------------------------------------------------------------

as determined by the Administrative Agent in its sole discretion using its
customary lending criteria based on the engineering data for the Rise Assets set
forth in the Final Reserve Report. The Administrative Agent shall notify the
Borrower and the Lenders in writing on or prior to the Rise Acquisition Closing
Date of the “Rise Acquisition Borrowing Base Increase Amount”.

Section 4.     Conditions Precedent to this Third Amendment. The effectiveness
of the amendments to the Credit Agreement contained in Section 2 and Section 6
hereof, and the increase of the Borrowing Base set forth in Section 3 hereof is
subject to the following:

4.1     The Administrative Agent shall have received counterparts of this Third
Amendment from the Loan Parties and each of the Lenders.

4.2     The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the effective date of this Third Amendment.

4.3     The Administrative Agent shall have received a duly executed Note
payable to Wells Fargo Bank, National Association in a principal amount equal to
its Maximum Credit Amount (as amended by Section 2.19 hereof) dated as of the
date hereof.

4.4     The Administrative Agent shall have received such other documents as the
Administrative Agent or counsel to the Administrative Agent may reasonably
request.

The Administrative Agent shall notify the Borrower and the Lenders of the
effectiveness of this Third Amendment, and such notice shall be conclusive and
binding.

Section 5.     Conditions to Borrowing Base Increase upon the Rise Acquisition.
The increase of the Borrowing Base provided for in Section 3 hereof shall only
occur to the extent that each of the following conditions is satisfied:

5.1     Each of the conditions set forth in Section 4 hereof shall have been
satisfied.

5.2     The closing date of the Rise Acquisition (the “Rise Acquisition Closing
Date”) occurs on or prior to January 31, 2013.

5.3     The Administrative Agent shall have received (a) a certificate of a
Responsible Officer of the Borrower certifying: (i) that the Borrower is
concurrently consummating the Rise Acquisition and indirectly acquiring all of
the Rise Assets in accordance with all Governmental Requirements and the terms
of the Rise Acquisition Documents, with all of the material conditions precedent
thereto having been satisfied in all material respects by the parties thereto
and with no provision of such Rise Acquisition Documents having been waived,
amended, supplemented or otherwise modified in any material respect without the
approval of the Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed; provided, that, for the avoidance of doubt, it
shall be reasonable for the Administrative Agent to withhold its consent to any
such waiver or amendment that removes any Oil and Gas Properties (other than a
waiver or amendment which removes up to $2,000,000 of Oil and Gas Properties (as
determined by the Administrative Agent) from the Rise Assets)); and (ii) as to
the final purchase price for the Equity Interests in Rise Energy Operating after
giving effect to all adjustments as of the Rise Acquisition Closing Date and
specifying, by category, the amount of

 

Page 14



--------------------------------------------------------------------------------

such adjustment; (b) original counterparts or copies, certified as true and
complete by a Responsible Officer of the Borrower, of each of the Rise
Acquisition Documents not previously delivered and certified to the
Administrative Agent, which Rise Acquisition Documents shall have terms and
conditions reasonably satisfactory to the Administrative Agent; and (c) such
other related documents and information as the Administrative Agent shall have
reasonably requested.

5.4     No Default, Event of Default, or Borrowing Base Deficiency exists
immediately prior to or after giving effect to such increase in the Borrowing
Base.

5.5     After giving effect to the Rise Acquisition and any additional title
information and Security Instruments delivered by the Borrower to the
Administrative Agent in connection therewith, (A) the Administrative Agent shall
have received title information satisfactory to it on at least 80% of the total
value of the Oil and Gas Properties evaluated in the most recent Reserve Report
(as supplemented by any applicable Reserve Reports relating to the Rise Assets)
and (B) the Mortgaged Properties shall represent at least 80% of the total value
of the Oil and Gas Properties evaluated in the most recent Reserve Report (as
supplemented by any applicable Reserve Reports relating to the Rise Assets).

5.6     The Administrative Agent shall have received, for the benefit of each
Increasing Lender (as defined below), a Borrowing Base increase fee for each
such Increasing Lender in an amount equal to forty (40) basis points (0.40%) of
the amount of such Increasing Lender’s Increased Commitment (as defined below).
As used herein, “Increasing Lender” means each Lender (including the New
Lenders) whose Commitment after giving effect to Section 6.1 and Section 3
hereof exceeds such Lender’s Commitment, if any, that was in effect immediately
prior to giving effect to this Third Amendment, and “Increased Commitment” means
the amount of such excess.

5.7     The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Rise Assets.

5.8     The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent, that concurrently with the funding of
any Loans on the Rise Acquisition Closing Date and application of the proceeds
thereof, all Liens encumbering (a) the Equity Interests in the Rise Entity Loan
Parties, (b) the other Equity Interests owned by the Rise Entity Loan Parties,
(c) the Rise Assets, and (d) all other Property of the Rise Entity Loan Parties
will be released (other than the Liens securing the Indebtedness and created
pursuant to the Security Instruments and Excepted Liens identified in clauses
(a) to (d) and (f) of the definition thereof, subject to the provisos at the end
of such definition).

5.9     The Administrative Agent shall have received (a) such duly executed
Security Instruments including, without limitation, such supplements and
amendments to the Security Agreement and the Guaranty Agreement as necessary
pursuant to which (i) each Rise Entity Loan Party becomes a Guarantor, (ii) each
Rise Entity Loan Party grants to the Administrative Agent a perfected,
first-priority security interest in substantially all of the material tangible
and intangible personal property assets of such Rise Entity Loan Party,
(iii) the Loan Parties grant to the Administrative Agent a perfected,
first-priority security interest in the Equity Interests in the

 

Page 15



--------------------------------------------------------------------------------

Rise Entity Loan Parties and in San Pedro Bay owned by each such Loan Party, and
(b) such other stock certificates, stock powers, closing documents,
certificates, authorization resolutions, Organizational Documents and legal
opinions, in each case as shall be reasonably requested by, and in form and
substance reasonably satisfactory to, the Administrative Agent.

5.10     The Parent shall have filed a Form S-1 on or after November 20, 2012
with the SEC with respect to the issuance of additional Equity Interests in the
Parent in a minimum amount of $162,000,000.

5.11     The Administrative Agent and the Lenders shall have received and had a
sufficient opportunity to review the Final Reserve Report.

5.12     The Administrative Agent shall have received duly executed Notes
payable to each Lender requesting a Note in a principal amount equal to its
Maximum Credit Amount (as amended by Section 6.1 hereof) dated as of the Rise
Acquisition Closing Date.

5.13     The Administrative Agent shall have received such other documents as
the Administrative Agent or counsel to the Administrative Agent may reasonably
request.

Promptly upon receipt of any replacement Note under Section 5.12 hereof, each
Lender shall return to the Administrative Agent (for delivery to the Borrower
for cancellation) any other Note in such Lender’s possession that was previously
delivered to such Lender under the Credit Agreement. If the Rise Acquisition
Closing Date does not occur, and the conditions set forth in this Section 5 are
not satisfied, on or prior to January 31, 2013, any Lender with a Maximum Credit
Amount of $0.00 shall automatically cease to be a Lender for all purposes under
the Credit Agreement and the other Loan Documents as of February 1, 2013.

Section 6.     Amendments as of Rise Acquisition Closing Date. In reliance on
the representations, warranties, covenants and agreements contained in this
Third Amendment, and subject to the satisfaction of the conditions precedent set
forth in Section 5 hereof, the Credit Agreement shall be automatically amended
(without any further action required by any party) effective as of the Rise
Acquisition Closing Date in the manner provided in this Section 6.

6.1     Replacement of Annex I. Annex I to the Credit Agreement shall be
replaced in its entirety with Annex I-A attached hereto and Annex I-A attached
hereto shall be deemed to be attached as Annex I to the Credit Agreement. After
giving effect to this Section 6.1 and any Borrowings made on the Rise
Acquisition Closing Date, (a) each Lender who holds Loans in an aggregate amount
less than its Applicable Percentage (after giving effect to this Section 6.1) of
all Loans shall advance new Loans which shall be disbursed to the Administrative
Agent and used to repay Loans outstanding to each Lender who holds Loans in an
aggregate amount greater than its Applicable Percentage of all Loans, (b) each
Lender’s participation in each Letter of Credit, if any, shall be automatically
adjusted to equal its Applicable Percentage (after giving effect to this
Section 6.1), (c) such other adjustments shall be made as the Administrative
Agent shall specify so that the Revolving Credit Exposure applicable to each
Lender equals its Applicable Percentage (after giving effect to this
Section 6.1) of the aggregate Revolving Credit Exposure of all Lenders and
(d) the Borrower shall be required to make any break-funding payments required
under Section 5.02 of the Credit Agreement resulting from the Loans and
adjustments described in this Section 6.1.

 

Page 16



--------------------------------------------------------------------------------

Section 7.     New Lenders. Each New Lender hereby joins in, becomes a party to,
and agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement as amended
hereby, to the same extent as if such New Lender were an original signatory
thereto. Each New Lender hereby appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as amended hereby as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto. Each New Lender represents and
warrants that (a) it has full power and authority, and has taken all action
necessary, to execute and deliver this Third Amendment, to consummate the
transactions contemplated hereby and to become a party to, and a Lender under,
the Credit Agreement as amended hereby, (b) it has received a copy of the Credit
Agreement and copies of the most recent financial statements delivered pursuant
to Section 8.01 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Third Amendment and to become a Lender on the basis of which it has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (c) from and after the Third
Amendment Effective Date, it shall be a party to and be bound by the provisions
of the Credit Agreement as amended hereby and the other Loan Documents and have
the rights and obligations of a Lender thereunder.

Section 8.     Permitted Rise Acquisition Debt Intercreditor Agreement. Each
Lender hereby consents to the terms of, and authorizes the Administrative Agent
to enter into in the event that the Borrower incurs Permitted Rise Acquisition
Debt, a form of Intercreditor Agreement with respect to the Permitted Rise
Acquisition Debt that is substantially in the form attached hereto as Exhibit B,
and each Lender agrees that the terms of such Intercreditor Agreement shall be
binding on such Lender and its successors and assigns, as if it were a party
thereto.

Section 9.     Representations and Warranties; Etc. Each Loan Party hereby
affirms: (a) that as of the date hereof, all of the representations and
warranties contained in each Loan Document to which such Loan Party is a party
are true and correct in all material respects as though made on and as of the
date hereof (unless made as of a specific earlier date, in which case, was true
as of such date), (b) no Defaults exist under the Loan Documents or will, after
giving effect to this Third Amendment, exist under the Loan Documents and (c) no
Material Adverse Effect has occurred.

Section 10.     Miscellaneous.

10.1     Confirmation and Effect. The provisions of the Credit Agreement (as
amended by this Third Amendment) shall remain in full force and effect in
accordance with its terms following the effectiveness of this Third Amendment.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

 

Page 17



--------------------------------------------------------------------------------

10.2     Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (i) acknowledges the terms of this Third Amendment,
(ii) ratifies and affirms its obligations under the Guaranty Agreement and the
other Loan Documents to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guaranty Agreement and the other Loan
Documents to which it is a party and (iv) agrees that its guarantee under the
Guaranty Agreement and the other Loan Documents to which it is a party remains
in full force and effect with respect to the Indebtedness as amended hereby.

10.3     Counterparts. This Third Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

10.4     No Oral Agreement. THIS WRITTEN THIRD AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

10.5     Governing Law. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.6     Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Third Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

10.7     Severability. Any provision of this Third Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.8     Successors and Assigns. This Third Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[signature pages follow]

 

Page 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:   

MEMORIAL PRODUCTION OPERATING LLC,

a Delaware limited liability company

         By:     

Memorial Production Partners LP,

its sole member

   By:      

Memorial Production Partners GP LLC,

its general partner

      By:   

/s/ Andrew J. Cozby

      Name:    Andrew J. Cozby       Title:   

Vice President & Chief Financial Officer

GUARANTORS:   

MEMORIAL PRODUCTION PARTNERS LP,

a Delaware limited partnership

  

By:   

  

Memorial Production Partners GP LLC, its general partner

      By:   

/s/ Andrew J. Cozby

      Name:    Andrew J. Cozby       Title:   

Vice President & Chief Financial Officer

  

COLUMBUS ENERGY, LLC,

a Delaware limited liability company

   By:      

Memorial Production Operating LLC, its sole member

   By:      

Memorial Production Partners LP, its sole member

   By:      

Memorial Production Partners GP LLC, its general partner

      By:   

/s/ Andrew J. Cozby

     

Name:

   Andrew J. Cozby       Title:   

Vice President & Chief Financial Officer

 

 

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

   ETX I LLC, a Delaware limited liability company          By:     

Memorial Production Operating LLC, its sole member

   By:      

Memorial Production Partners LP, its sole member

   By:      

Memorial Production Partners GP LLC, its general partner

      By:   

/s/ Andrew J. Cozby

      Name:    Andrew J. Cozby       Title:   

Vice President & Chief Financial Officer

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank
and a Lender By:    

/s/ Richard A. Gould

Name: Richard A. Gould Title: Managing Director

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     JPMORGAN CHASE BANK, N.A., as a Lender     By:  

/s/ Ryan Aman

    Name: Ryan Aman     Title: Authorized Officer

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     CITIBANK, N.A., as a Lender     By:  

/s/ Phil Ballard

   

Name: Phil Ballard

Title: Vice-President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     COMERICA BANK, as a Lender     By:  

/s/ Jeff Treadway

   

Name: Jeff Treadway

Title: Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA, as a Lender     By:  

/s/ Chris Benton

   

Name: Chris Benton

Title: Authorized Signatory

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     THE ROYAL BANK OF SCOTLAND PLC, as a Lender     By:  

/s/ Sanjay Remond

   

Name: Sanjay Remond

Title: Authorised Signatory

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION, as a Lender     By:   /s/ Justin M.
Alexander     Name: Justin M. Alexander     Title: Senior Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     UNION BANK, N.A., as a Lender     By:   /s/ Haylee Dallas     Name:
Haylee Dallas     Title: Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     BARCLAYS BANK PLC, as a Lender     By:   /s/ Vanessa A. Kurbatskiy  
  Name: Vanessa A. Kurbatskiy     Title: Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A., as a Lender     By:   /s/ Jeffrey Rathkamp  
  Name: Jeffrey Rathkamp     Title: Managing Director

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     NATIXIS, as a Lender     By:   /s/ Louis P. Laville, III     Name:
Louis P. Laville, III     Title: Managing Director

 

 

    By:   /s/ Carlos Quinteros     Name: Carlos Quinteros     Title: Managing
Director

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

Annex I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender   Applicable Percentage   Maximum Credit Amount

Wells Fargo Bank, National

Association

  27.55462576%   $275,546,257.61

JPMorgan Chase Bank, N.A.

  21.21212121%   $212,121,212.12

Citibank, N.A.

  12.12121212%   $121,212,121.21

Comerica Bank

  12.12121212%   $121,212,121.21

Union Bank, N.A.

  9.21052576%   $92,105,257.57

Royal Bank of Canada

  6.06060606%   $60,606,060.60

U.S. Bank National Association

  6.06060606%   $60,606,060.60

Barclays Bank PLC

  3.03030303%   $30,303,030.30

Bank of America, N.A.

  2.62878788%   $26,287,878.78

The Royal Bank of Scotland plc

  0.00000000%   $0.00

Natixis

  0.00000000%   $0.00

TOTAL

  100.00%   $1,000,000,000.00



--------------------------------------------------------------------------------

Annex I-A

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender   Applicable Percentage   Maximum Credit Amount

Wells Fargo Bank, National

Association

  15.21739130%   $152,173,913.06

JPMorgan Chase Bank, N.A.

  15.21739130%   $152,173,913.06

The Royal Bank of Scotland plc

  9.56521739%   $95,652,173.91

Comerica Bank

  9.56521739%   $95,652,173.91

Union Bank, N.A.

  9.56521739%   $95,652,173.91

Royal Bank of Canada

  9.56521739%   $95,652,173.91

Citibank, N.A.

  6.46739130%   $64,673,913.04

Natixis

  6.46739130%   $64,673,913.04

Barclays Bank PLC

  6.46739130%   $64,673,913.04

Bank of America, N.A.

  6.46739130%   $64,673,913.04

U.S. Bank National Association

  5.43478261%   $54,347,826.08

TOTAL

  100.00%   $1,000,000,000.00



--------------------------------------------------------------------------------

Exhibit A

Rise Acquisition Agreement

[attached]



--------------------------------------------------------------------------------

Exhibit B

Form of Permitted Rise Acquisition Debt Intercreditor Agreement

[attached]